—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered November 23, 1993, convicting him of arson in the second degree, arson in the third degree, arson in the fourth degree, reckless endangerment in the first degree, criminal mischief in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Furthermore, there is no showing that the defendant is entitled to a new trial as a result of the prosecutor’s alleged failure to disclose the record of conviction of one of the People’s witnesses (see, CPL 240.45 [1] [b]). The defense counsel was made aware of the prior conviction and used it for impeachment on cross-examination (see, People v Fuentes, 199 AD2d 980; see also, People v Clark, 194 AD2d 868, 869).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.